Case: 3:19-mj-00519-MJN Doc #: 2 Filed: 08/23/19 Page: 1 of 6 PAGEID #: 22

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of

)
(Briefly describe the property to be searched ) :
or identify the person by name and address) ) Case No. Gq a |
Qa? a
)
)

Information associated with the Twitter account
@IAMTHESPOOKSTER, with User ID 2258794200 that
is stored at premises controlled by Twitter, Inc. )

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located inthe ———_—_—Northern District of California

 

(identify the person or describe the property to he searched and give its location):

SEE ATTACHMENT A

| find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B

YOU ARE COMMANDED to execute this warrant on or before September 6, 2019 (not to exceed 14 days)
C1 in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Hon. Michael J. Newman
( aie States Magistrate Judge)

 

Pursuant to 18 U.S.C. § 3103a(b), | find that immediate notification may\ hae an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to gelay Tiotice to the person who, or whose
property, will be searched or seized (check the appropriate box) \

O for _ days (not to exceed 30) + until, the facts justifying, the later specific date of
Date and time issued: fy | 72] \4 io- r
: a AN

City and state: Dayton, Ohio “Hon, Michael J. Newman, U.S. Magistrate Judge

   

(Va

Judge ‘Asignanu’

 

 

 

 

~ Printed name and title
Case: 3:19-mj-00519-MJN Doc #: 2 Filed: 08/23/19 Page: 2 of 6 PAGEID #: 23

ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with Twitter account @iamthespookster
with user ID 2258794200, that is stored at premises owned, maintained, controlled, or operated

by Twitter, Inc., a company headquartered at 1355 Market Street, Suite 900, San Francisco,

California 94103.
Case: 3:19-mj-00519-MJN Doc #: 2 Filed: 08/23/19 Page: 3 of 6 PAGEID #: 24

ATTACHMENT B

Particular Things to be Seized

L Information to be disclosed by Twitter, Inc.

To the extent that the information described in Attachment A is within the possession, custody,

or control of Twitter, Inc. (“Twitter”), including any messages, records, files, logs, or

information that have been deleted but are still available to Twitter, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Twitter is required to disclose the

following information to the government for each account listed in Attachment A from January

1, 2013 to Present:

a.

All identity and contact information, including full name, e-mail address, physical
address (including city, state, and zip code), date of birth, gender, hometown,
occupation, and other personal identifiers;

All past and current usernames, account passwords, and names associated with
the account;

The dates and times at which the account and profile were created, and the
Internet Protocol (“IP”) address at the time of sign-up;

All IP logs and other documents showing the IP address, date, and time of each
login to the account;

All data and information associated with the profile page, including photographs,
“bios,” and profile backgrounds and themes;

All “Tweets” and Direct Messages sent, received, “favorited,” or retweeted by the
account, and all photographs or images included in those Tweets and Direct

Messages;
Case: 3:19-mj-00519-MJN Doc #: 2 Filed: 08/23/19 Page: 4 of 6 PAGEID #: 25

g. All information from the “Connect” tab for the account, including all lists of
Twitter users who have favorited or retweeted Tweets posted by the account, as
well as a list of all Tweets that include the username associated with the account
(i.e., “mentions” or “replies”);

h. All photographs and images in the user gallery for the account;

i. All location data associated with the account, including all information collected
by the “Tweet With Location” service;

j. All information about the account’s use of Twitter’s link service, including all
longer website links that were shortened by the service, all resulting shortened
links, and all information about the number of times that a link posted by the
account was clicked;

k. All data and information that has been deleted by the user;

1. A list of all of the people that the user follows on Twitter and all people who are

following the user (i.e., the user’s “following” list and “followers” list);

m. A list of all users that the account has “unfollowed” or blocked;

n. All “lists” created by the account;

o. All information on the “Who to Follow” list for the account;

p. All privacy and account settings;

q. All records of Twitter searches performed by the account, including all past

searches saved by the account;
c All information about connections between the account and third-party websites

and applications;
IL.

Case: 3:19-mj-00519-MJN Doc #: 2 Filed: 08/23/19 Page: 5 of 6 PAGEID #: 26

8.

All records pertaining to communications between Twitter and any person
regarding the user or the user’s Twitter account, including contacts with support

services, and all records of actions taken, including suspensions of the account.

Information to be seized by the government

1. All records on the Account described in Attachment A that relate to violations

of:

18 U.S.C. § 922(g)(3)
18 U.S.C. § 922(a)(6)

18 U.S.C. § 924(a)(1)(A)
18 U.S.C. § 1001

21 U.S.C. § 844

and involve Connor Stephen BETTS (BETTS) since January 1, 2013, including:

a.

b.

Any information related to the purchase, use, or possession of firearms;

Any information related to the purchase, use, or sale of controlled substances;
Any information related to the types, amounts, and prices of controlled substances
or firearms purchased, used, or trafficked as well as dates, places, and amounts of
specific transactions;

Any information related to sources of controlled substances or firearms (including
names, addresses, phone numbers, or any other identifying information);

Any information recording BETTS’ schedule or travel from 2013 to the present;
All bank records, checks, credit card bills, account information, and other
financial records;

Records of Internet Protocol addresses used;
Case: 3:19-mj-00519-MJN Doc #: 2 Filed: 08/23/19 Page: 6 of 6 PAGEID #: 27

h. Records of Internet activity, including firewall logs, caches, browser history and
cookies, “bookmarked” or “favorite” web pages, search terms that the user
entered into any Internet search engine, and records of user-typed web addresses;

1. Evidence indicating how and when the Twitter account was accessed or used, to
determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Twitter account owner;

j. Evidence indicating the Twitter account owner’s state of mind as it relates to the
crime under investigation;

k. The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s);

|. The identity of the person(s) who communicated with the user ID, including
records that help reveal their whereabouts.

This warrant authorizes a review of electronically stored information, communications,
other records and information disclosed pursuant to this warrant in order to locate evidence,
fruits, and instrumentalities described in this warrant. The review of this electronic data may be
conducted by any government personnel assisting in the investigation, who may include, in
addition to law enforcement officers and agents, attorneys for the government, attorney support
staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the
disclosed electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.
